Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the Applicant on August 11, 2021.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 10 (and claims 2-8 and 11-20 dependent therefrom) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
At least claim limitations, a "reception apparatus,” “transaction management apparatus,” “a money handling apparatus,” “terminal apparatus,” “transaction management apparatus,” “slip handling apparatus,” and “check handling apparatus” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a); or 
(c) State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 10 (and claims 2-8 and 11-20 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations including a "reception apparatus,” “transaction management apparatus,” “a money handling apparatus,” “terminal apparatus,” “transaction management apparatus,” “slip handling apparatus,” “check handling apparatus,” use the phrase "means for" or "step for" or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the recited limitations are described as components performing functions, which may be software components. See Application Specification at least at pg. 24; further describing, the components described in the present disclosure include functional constituent elements, and thus may not necessarily be configured as physical constituent elements, as10 illustrated in the drawings. That is, distributed or integrated forms of each device are not limited to the forms illustrated in the drawings, and all or some of the forms may be distributed or integrated functionally or physically in any unit depending on various loads, use statuses, or the like. See Application Specification at Id. (emphasis added). 
Accordingly, the claims are rejected as the claim language is rejected as indefinite, as the claim limitations are ambiguous as to any structure sufficient for performing the claimed functions as recited in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 10 are directed to a system (claim 1) a method (claim 9), and a system (claim 10). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, the claims recite a method and systems for performing a transaction e.g., organizing human activity as described further below. 
Using limitations of claim 1 to illustrate wherein independent claims 9 and 10 recite similar limitations, the claim recites limitations (abstract language emphasized in bold; additional claim limitations underlined): {a} transaction processing system for {performing} a transaction in a branch of a financial institution, the transaction processing system comprising: a reception apparatus configured to receive a content of the transaction; a transaction management apparatus configured to manage the content and a handling status of the transaction received by the reception apparatus; a determination circuit configured to, in a case that an operation related to the received transaction is performed, refer to the handling status and determine an appropriateness of the operation; and a handling unit configured to perform handling corresponding to the operation determined to be appropriate by the determination unit, and update the handling status. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {performing} a transaction in a branch of a financial institution, the transaction processing system comprising: {receiving} a content of the transaction;  {managing} the content and a handling status of the transaction received by the reception apparatus {claim 1}. At least these limitations recite a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. The general recitation of a reception apparatus, transaction management apparatus, the reception apparatus, a handling unit, by the determination unit {claim 1) money handling apparatus {claim 10}, considered in combination with the abstract idea do not take the claims out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements as shown above are recited at a high level of generality (i.e., as a general means of receiving and transmitting data for a transaction, which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Further, the additional elements of communicating with network an issuer server, acquirer server, agency server, a user device, a memory and a processor, are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions of, {performing} a transaction in a branch of a financial institution {receiving} a content of the transaction; {managing} the content and a handling status of the transaction {…} in a case that an operation related to the received transaction is performed, {referring} to the handling status and {determining} an appropriateness of the operation; and {performing} handling corresponding to the operation determined to be appropriate {…}, and {updating} the handling status; such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., using generic computer network components). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations including, a reception apparatus, transaction management apparatus, the reception apparatus, a handling unit, by the determination unit {claim 1) money handling apparatus {claim 10}, considered in combination with the abstract idea, amount to no more than mere instructions to apply the exception using generic computer components. See Id. at pgs. 22-24 (describing using generic components). In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed.
Accordingly, the receiving and transmitting limitations recited are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of claims dependent on claims 1, 9 and 10 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2-8, and 11-19 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claims 1-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. No. 7,428,984 B1 to Crews, in view of US 7,861,921 A1 to Steinbach.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
Crews teaches:
1. A transaction processing system for performing a transaction {in a branch of a financial institution}, the transaction processing system comprising: a reception apparatus configured to receive a content of the transaction; 
Crews at least at [Abstract] [Fig. 1] and [Col. 14 ln. 60-67] teaching, an example embodiment of an automated banking machine {ATM} which includes an example {deposit accepting apparatus} and which performs at least one operation. [Col. 15:54-60] teaching, the machine includes a deposit accepting opening 30. In the example embodiment the ATM is enabled to accept {receive} deposits in the form of sheets, envelopes and other items as later discussed {checks [Abstract] and cash [Col. 1:54-57]. In some embodiments the ATM may have {structural components}. 
a transaction management apparatus configured to manage the content and a handling status of the transaction received by the reception apparatus; a determination circuit configured to, in a case that an operation related to the received transaction is performed, refer to the handling status and determine an appropriateness of the operation; 
Crews [Fig. 2] [Col. 16:3-6] teaching, {a terminal processor, e.g., management apparatus} may comprise one or more computers that operate to control transaction function devices which are included in the ATM; Crews at least at [Col. 51:1-5] teaching the system determines if the dispense was successfully carried out in a step 290. If the dispense could not be successfully carried out, the transaction is rejected.
and a handling unit configured to perform handling corresponding to the operation determined to be appropriate by the determination unit, and update the handling status.  
Crews [Col. 16:3-17] teaching, transaction function devices may include, for example, currency dispensing mechanisms, presenters, acceptors, validators, and item dispensing devices, {etc}; Crews [Col. 37:53-59] discussing, if the customer has requested to dispense cash based on the value of a cashed check, the dispense transaction has been authorized {e.g., the terminal processor processor(s) and or application(s) executed thereon determine authorization, and}, operates the cash dispenser to dispense an amount of cash.  

Crews does not explicitly teach but Steinbach teaches: 

{…} transaction processing system for performing a transaction in a branch of a financial institution {…}
Steinbach at least at [Col. 1: 50-55] teaching, still other types of automated banking machines may be used by service providers in a transaction environment {such as at a bank} to carry out financial transactions.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Crews to substitute the system and method for performing a transaction in a branch of a financial institution e.g., a bank} as taught in Steinbach, which is common to the same field of endeavor of automated banking machine system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for transaction processing, this will offer more options for customer’s when transacting. See Steinbach at least at Abstract and [Col. 1: 50-55].

Regarding claim 2: 
Crews teaches:
2. The transaction processing system according to claim 1, wherein the determination circuit and the handling unit are provided in each of: a money handling apparatus configured to perform at least one of depositing of money and dispensing of money, 
Crews [Fig. 2] [Col. 16:3-6] teaching, {a terminal processor, e.g., management apparatus}; Crews [Col. 16:5-17] teaching, transaction function devices may include, for example, currency dispensing mechanisms, presenters, acceptors, validators, and item {e.g., money} dispensing devices, {etc};
and a terminal apparatus configured to update a balance on an account, and the 
Crews at least at [Col. 39:60-66] teaching, when presented by the machine, the user may choose to apply the change to the amount of an existing credit card balance or loan that is held by the institution. See Crews further at [Col. 41:21-29] the customer may have elected to apply their change balance. Other appropriate data indicative of the completion of the transaction may be included. The host computer operates in response to this message to appropriately close the transaction and to apply the funds accordingly and to store data in one or more data stores in operative connection with the host.
transaction management apparatus is accessible from the reception apparatus, the money handling apparatus, and the terminal apparatus.  
Crews [Fig. 2] [Col. 16:3-6] teaching, {a terminal processor, e.g., management apparatus}; Crews [Col. 16:5-17] teaching, transaction function devices may include, for example, currency dispensing mechanisms, presenters, acceptors, validators, and item {e.g., money} dispensing devices, {etc};

Regarding claim 3: 
Crews teaches:
3. The transaction processing system according to claim 2, wherein the reception apparatus is a slip handling apparatus configured to generate slip information indicating the content of the transaction, the slip handling apparatus outputs a slip having the slip information printed thereon, 
Crews at least at [Col. 15:32-37] A further output device in the example embodiment includes a printer. The printer may be used to provide outputs in the form of receipts or other items or information to the user. The printer is in connection with a printer outlet in the user interface indicated 26 in FIG. 1. See See also Crews at [Fig. 41]; 
and the money handling apparatus and the terminal apparatus acquire the slip information printed on the slip.  
Crews [15:22-29] teaching a display output device {e.g., a terminal apparatus} including a visual output device such as a CRT or LCD for providing messages and prompts to a user {e.g., receipt information}. These messages and prompts may be responded to by inputs from the user through the function buttons adjacent to the display or by inputs through the keypad 16 or through other inputs.

Regarding claim 4: 
Crews teaches:
4. The transaction processing system according to claim 2, wherein the reception apparatus is a check handling apparatus configured to read information on a check and generate check information indicating the content of the transaction related to the check, the check handling apparatus outputs the check information, and 
Crews [Cols. 17-18: lns 66-2, respectively] teaching, an example deposit accepting apparatus is capable of accepting deposited items such as envelopes as well as sheets and documents such as checks; Crews [Col 23:24-31] teaching, situations where an electronic image of the check has been captured and the electronic image serves as an image replacement document for the paper check {e.g., generating check information}. In such embodiments, after the check has been imaged either immediately or after a determined holding period, the cancelled check may be suitably destroyed. 
the money handling apparatus and the terminal apparatus acquire the check information.
Crews at least at [Col. 15:21-29] teaching a display output device {e.g., a “terminal” apparatus} including a visual output device such as a CRT or LCD for providing messages and prompts to a user {e.g., receipt information}. These messages and prompts may be responded to by inputs from the user through the function buttons adjacent to the display or by inputs through the keypad 16 or through other inputs.
  
Regarding claim 5: 
Crews teaches:
5. The transaction processing system according to claim 1, wherein the reception apparatus registers a transaction type and a monetary amount in the content of the received transaction, in the transaction management apparatus, and the transaction management apparatus associates the transaction type and the monetary amount with each other and 
Crews [Col. 27:24-27] {reception apparatus registering data from card reader} the ATM first acts to receive identifying data from the customer. This may include for example the input of an article such as a credit or debit card which is read by a card reader in the machine; Crews at [Col. 27:60-67] The terminal processor {management apparatus} operating the ATM acts in a fourth step to cause an authorization request {associating the data and} sending to the remote host computer {including} data representative of the identifying data, the transaction type and the amount involved.
manages whether or not cash handling has been performed and whether or not update handling of a balance on an account has been performed.  
Crews [Col. 28:7-12] teaching, the ATM {i.e., the terminal processor} receives the response from the host computer at a fifth step. If the transaction is not authorized the instruction data included in the response message operates to cause the ATM to advise the customer that the transaction cannot be performed 

Regarding claim 6: 
Crews teaches:
6. The transaction processing system according to claim 5, wherein the determination circuit determines whether or not an order of the cash handling and the update handling is appropriate, based on the transaction type.  
Crews [Col. 37:50-58] teaching {terminal processor determines based on e.g., deposit with cashback “transaction type”} if the customer has requested a deposit only transaction during the transaction selection step, the terminal processor causes the machine to go to the forty-fifth step in the transaction sequence. However if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step.




Regarding claim 7: 
Crews teaches:
7. The transaction processing system according to claim 6, wherein in a case that the transaction type is a depositing transaction and the cash handling is unfinished, the determination circuit determines that cash handling of depositing of money equivalent to the monetary amount is appropriate, and 
Crews [Col. 1:61-66] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value {amount} of the deposited items {are verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.
in the case that the transaction type is the depositing transaction and the cash handling has been finished and the update handling is unfinished, the determination circuit determines that update handling of addition to the balance on the account is appropriate.
Crews [Col. 37:50-55] teaching {terminal processor determines update handling of cashback “transaction type”} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; Crews further at [Col. 1:61-66] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.
 

Regarding claim 8: 
Crews teaches:
8. The transaction processing system according to claim 5, wherein in a case that the transaction type is a dispensing transaction and the update handling is unfinished, the determination circuit determines that update handling of subtraction from the balance on the account is appropriate, and 
Crews [Col. 37:50-55] teaching {terminal processor determines update handling of cashback “transaction type”} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; [Col. 1:61-66]  {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.
in the case that transaction type is the dispensing transaction and the update handling has been finished and the cash handling is unfinished, the determination circuit determines that cash handling of dispensing of money equivalent to the monetary amount is appropriate.  
Crews [Col. 53:56-66] teaching {after transaction is authorized} a response message is received and generally includes instruction data which is operative to cause devices in the {e.g., the terminal processor} ATM to operate {appropriately} as determined by the ATM transaction host. This may include for example in the case of a check {…} dispensing cash from the machine to the user {if determined appropriate}. 
Regarding claim 9: 
Crews teaches:
9. A transaction processing method for performing a transaction {in a branch of a financial institution}, the transaction processing method comprising: receiving a content of the transaction; managing the content and a handling status of the transaction received in the receiving; 
Crews [Fig. 2] [Col. 16:3-6] teaching, {a terminal processor, e.g., management apparatus} may comprise one or more computers that operate to control transaction function devices which are included in the ATM; Crews at least at [Col. 51:1-5] teaching {e.g., managing the content and a handling status of the transaction} the system then determines if a dispense {based on a received transaction information “content”} was successfully carried out in a step 290. If the dispense could not be successfully carried out, the transaction is rejected.
determining, in a case that an operation related to the received transaction is performed, appropriateness of the operation by referring to the handling status managed in the managing; and performing handling corresponding to the operation determined to be appropriate in the determining, and update the handling status.  
Crews at least at [Col. 37:50-55] teaching {terminal processor determining update handling of a deposit with cash back transaction type} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; Crews [Col. 1:44-64] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.

Crews does not explicitly teach but Steinbach teaches: 

{…} transaction processing system for performing a transaction in a branch of a financial institution {…}
Steinbach at least at [Col. 1: 50-55] teaching, still other types of automated banking machines may be used by service providers in a transaction environment {such as at a bank} to carry out financial transactions.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Crews to substitute the system and method for performing a transaction in a branch of a financial institution e.g., a bank} as taught in Steinbach, which is common to the same field of endeavor of automated banking machine system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for transaction processing, this will offer more options for customer’s when transacting. See Steinbach at least at Abstract and [Col. 1: 50-55].



Regarding claim 10: 
Crews teaches:
10. A transaction processing system, comprising: a transaction management apparatus {including first circuitry} configured to manage a content and a handling status of a transaction; 
Crews [Fig. 2] [Col. 16:3-6]] teaching, {a terminal processor, e.g., management apparatus} Crews at least at [Cols. 50-51:60-5] teaching {e.g., managing the content and a handling status of the transaction} the system then determines if a dispense {based on a received transaction information “content”} was successfully carried out in a step 290. If the dispense could not be successfully carried out, the transaction is rejected.
a determination circuit configured to, in a case that an operation related to the transaction is performed, refer to the handling status and determine whether the operation is appropriate for execution; and 
Crews at least at [Col. 37:50-55] teaching {terminal processor determining update handling of a deposit with cash back transaction type} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; Crews [Col. 1:44-64] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.

a money handling apparatus configured to perform at least one of a deposit process or a dispensing process according to the operation in a case that the determination circuit determines that the operation is appropriate for execution.  
Crews [Col. 16:3-17] teaching, transaction function devices may include, for example, currency dispensing mechanisms, presenters, acceptors, validators, and item dispensing devices, {etc}; Crews [Col. 37:53-59] discussing, if the customer has requested to dispense cash based on the value of a cashed check, the dispense transaction has been authorized {e.g., the terminal processor processor(s) and or application(s) executed thereon determine authorization, and}, operates the cash dispenser to dispense an amount of cash.  

Crews teaches one or more computers operating to control the transaction function devices included in an ATM; however, Crews does not explicitly teach but Steinbach teaches:

{…} including “first circuitry” configured to manage {…} content 
Steinbach at least at [Col. 20:21-26] teaching, alternatively {“circuitry” within the ATM} may cause an alarm or other indication to be given or may disable operation of the currency acceptor mechanism {computer circuitry managing content etc.)

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Crews to substitute using computer “circuitry” for management of a transaction as taught in Steinbach, which is common to the same field of endeavor of automated banking machine system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for transaction processing, at least to offer more options for customers transacting. See Steinbach at least at Abstract and [Col. 20:21-26].

Regarding claim 11: 
Crews teaches:
11. The transaction processing system according to claim 10, wherein the transaction management apparatus is further configured to update the handling status of the transaction in a case that the money handling apparatus performs at least one of the deposit process or the dispensing process according to the operation.  
Crews [Col. 16:3-17] teaching, transaction function devices may include, for example, currency dispensing mechanisms, presenters, acceptors, validators, and item dispensing devices, {etc}; Crews [Col. 37:53-59] discussing, if the customer has requested to {dispense, e.g., “dispense process”} cash based on the value of a cashed check, the dispense transaction has been authorized {e.g., the terminal processor processor(s) and or application(s) executed thereon determine authorization, and}, operates the cash dispenser to dispense an amount of cash

Regarding claim 12: 
Crews teaches:
12. The transaction processing system according to claim 10, wherein the determination {circuit} is a component of the money handling apparatus.  
Crews [Fig. 2] [Col. 16:3-6]; teaching, {a terminal processor, e.g., management apparatus} may comprise one or more computers that operate to control transaction function devices which are included in the ATM;

Crews teaches one or more computers operating to control the transaction function devices included in an ATM; however, Crews does not explicitly teach but Steinbach teaches:

{…} determination {circuitry} is a component {…}
Steinbach at least at [Col. 20:21-26] teaching, alternatively {“circuitry” within the ATM} may cause an alarm or other indication to be given or may disable operation of the currency acceptor mechanism {computer circuitry managing content etc.)

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Crews to substitute using computer “circuitry” for management of a transaction as taught in Steinbach, which is common to the same field of endeavor of automated banking machine system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for transaction processing, at least to offer more options for customers transacting. See Steinbach at least at Abstract and [Col. 20:21-26].

Regarding claim 13: 
Crews teaches:
13. The transaction processing system according to claim 10, further comprising a terminal apparatus configured to update a balance on an account, wherein the determination circuit is a component of the terminal apparatus.  
Crews at least at [Col. 39:60-66] teaching, when presented by the machine, the user may choose to apply the change to the amount of an existing credit card balance or loan that is held by the institution. See Crews further at [Col. 41:21-29] the customer may have elected to apply their change balance. Other appropriate data indicative of the completion of the transaction may be included. The host computer operates in response to this message to appropriately close the transaction and to apply the funds accordingly and to store data in one or more data stores in operative connection with the host.





Regarding claim 14: 
Crews teaches:
14. The transaction processing system according to claim 10, further comprising a reception apparatus configured to receive a content of the transaction.  
Crews at least at [Abstract] [Fig. 1] and [Col. 14 ln. 60-67] teaching, an example embodiment of an automated banking machine {ATM} which includes an example {deposit accepting apparatus} and which performs at least one operation. [Col. 15:54-60] teaching, the machine includes a deposit accepting opening 30. In the example embodiment the ATM is enabled to accept {receive} deposits in the form of sheets, envelopes and other items as later discussed {checks [Abstract] and cash [Col. 1:54-57]. In some embodiments the ATM may have {structural components}. 

Regarding claim 15: 
Crews teaches:
15. The transaction processing system according to claim 14, wherein the reception apparatus is a slip handling apparatus configured to generate slip information indicating the content of the transaction, and the slip handling apparatus outputs a slip having the slip information printed thereon.  
Crews at least at [Col. 15:32-37] A further output device in the example embodiment includes a printer. The printer may be used to provide outputs in the form of receipts or other items or information to the user. The printer is in connection with a printer outlet in the user interface indicated 26 in FIG. 1. See See also Crews at [Fig. 41]; 

Regarding claim 16: 
Crews teaches:
16. The transaction processing system according to claim 14, wherein the reception apparatus is a check handling apparatus configured to read information on a check and generate check information indicating the content of the transaction related to the check, and the check handling apparatus outputs the check information.  
Crews [Cols. 17-18: lns 66-2, respectively] teaching, an example deposit accepting apparatus is capable of accepting deposited items such as envelopes as well as sheets and documents such as checks; Crews [Col 23:24-31] teaching, situations where an electronic image of the check has been captured and the electronic image serves as an image replacement document for the paper check {e.g., generating check information}. In such embodiments, after the check has been imaged either immediately or after a determined holding period, the cancelled check may be suitably destroyed. 

Regarding claim 17: 
Crews teaches:
17. The transaction processing system according to claim 14, wherein the reception apparatus registers a transaction type and a monetary amount in the content of the transaction, in the transaction management apparatus, and the transaction management apparatus associates the transaction type and the monetary amount with each other and 
Crews [Col. 27:24-27] {reception apparatus registering data from card reader} the ATM first acts to receive identifying data from the customer. This may include for example the input of an article such as a credit or debit card which is read by a card reader in the machine; Crews at [Col. 27:60-67] The terminal processor {management apparatus} operating the ATM acts in a fourth step to cause an authorization request {associating the data and} sending to the remote host computer {including} data representative of the identifying data, the transaction type and the amount involved.
manages whether or not cash handling has been performed and whether or not update handling of a balance on an account has been performed.  
Crews [Col. 28:7-12] teaching, the ATM {i.e., the terminal processor} receives the response from the host computer at a fifth step. If the transaction is not authorized the instruction data included in the response message operates to cause the ATM to advise the customer that the transaction cannot be performed 

Regarding claim 18: 
Crews teaches:
18. The transaction processing system according to claim 17, wherein the determination circuit determines whether or not an order of the cash handling and the update handling is appropriate, based on the transaction type.  
Crews [Col. 37:50-58] teaching {terminal processor determines based on e.g., deposit with cashback “transaction type”} if the customer has requested a deposit only transaction during the transaction selection step, the terminal processor causes the machine to go to the forty-fifth step in the transaction sequence. However if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step.

Regarding claim 19: 
Crews teaches:
19. The transaction processing system according to claim 18, wherein in a case that the transaction type is a depositing transaction and the cash handling is unfinished, the determination circuit determines that cash handling of depositing of money equivalent to the monetary amount is appropriate, and 
Crews [Col. 1:61-66] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value {amount} of the deposited items {are verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.
in the case that the transaction type is the depositing transaction and the cash handling has been finished and the update handling is unfinished, the determination circuit determines that update handling of addition to the balance on the account is appropriate.  
Crews [Col. 37:50-55] teaching {terminal processor determines update handling of cashback “transaction type”} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; Crews further at [Col. 1:61-66] {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.

Regarding claim 20: 
Crews teaches:
20. The transaction processing system according to claim 17, wherein in a case that the transaction type is a dispensing transaction and the update handling is unfinished, the determination circuit determines that update handling of subtraction from the balance on the account is appropriate, and 
Crews [Col. 37:50-55] teaching {terminal processor determines update handling of cashback “transaction type”} if the customer has requested to dispense cash based on the value of a cashed check, the logic moves to the forty-second step; [Col. 1:61-66]  {when a deposit transaction determining the amount is appropriate} {…} the content and/or value of the deposited items are {verified} so that a credit may be properly applied to an account of the user or other entity on whose behalf the deposit has been made.
in the case that transaction type is the dispensing transaction and the update handling has been finished and the cash handling is unfinished, the determination circuit determines that cash handling of dispensing of money equivalent to the monetary amount is appropriate.  
Crews [Col. 53:56-66] teaching {after transaction is authorized} a response message is received and generally includes instruction data which is operative to cause devices in the {e.g., the terminal processor} ATM to operate {appropriately} as determined by the ATM transaction host. This may include for example in the case of a check {…} dispensing cash from the machine to the user {if determined appropriate}.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent No. 8496168 B1 to Miller. 
(2) U.S. Patent No. 8474697 B2 to Carpenter.
(3) U.S. Patent No. 7559460B2 to Burns.
(4) Patent No. 11087297B1 A1 to Thomas.
(5) U.S. Patent Application Publication 20160070964 A1 to Conrad.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694